Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barry Lee Miller appeals the district court’s order denying his motion seeking reconsideration of the court’s March 2016 order granting his 18 U.S.C. § 3582(c)(2) (2012) motion and reducing his prison sentence from 199 to 168 months. We have reviewed the record and find no reversible error. The district court had no authority to reconsider its decision on a sentence reduction motion under 18 U.S.C. § 3582(c)(2). United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010). Accordingly, we affirm the court’s denial order. United States v. Miller, No. 5:11-cr-00229-F-1 (E.D.N.C. Oct. 18, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process,
AFFIRMED